DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer

The terminal disclaimer filed on 5/17/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anguera Pros et al., (US 2014/0015728), hereinafter Anguera Pros.

Regarding claim 1 Anguera Pros discloses a wearable device comprising: a radiating system (Fig. 4b, at 403) configured to operate in at least one operating frequency band contained within at least one frequency region, the radiating system comprising: a radiating structure (Fig. 4b, at 430) having a maximum length less than 0.8 times a free-space wavelength corresponding to a highest frequency of operation (paragraph 0023 “1/180 times the free-space wavelength corresponding to the lowest frequency of the lowest frequency region of operation of the device”), and a first ground plane layer (Fig. 4b, at 436).
Anguera Pros does not disclose in one embodiment the radiating structure comprising: at least one booster element including a top conducting surface contained in a dielectric material support; and a matching network to enable operation in the at least one operating frequency band.
Anguera Pros discloses the radiating structure comprising: at least one booster element (Fig. 2a at 200; paragraph 0112) including a top conducting surface (Fig. 2b, at 211) contained in a dielectric material support (Fig. 2b, at 213); and a matching network (e.g. Fig. 5, at 500) to enable operation in the at least one operating frequency band (e.g., paragraph 0131).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antennas with matching circuits in order to provide impedance matching to the radiating system in the one or more frequency regions of operation of the radiating system (Anguera Pros, paragraph 0017).
	Examiner note:  Regarding the recitation “having a maximum length less than 0.8 times a free-space wavelength corresponding to a highest frequency of operation” the prior art reference teaches “1/180 times the free-space wavelength corresponding to the lowest frequency of the lowest frequency region of operation of the device”.  Since the lowest frequency and the highest frequency are not stated the claimed range lengths can overlap. Furthermore, the prior art reference also teaches “small size and light weight radiation booster operating in a single or in multiple frequency bands” (Anguera Pros, paragraph 0009).




    PNG
    media_image1.png
    584
    879
    media_image1.png
    Greyscale


Regarding claim 2 Anguera Pros further discloses the wearable device of claim 1, wherein the first ground plane layer comprises a ground plane clearance that contains the at least one booster element (Fig. 4b, at 430 shows a clearance area).

Regarding claim 3 Anguera Pros further discloses the wearable device of claim 2, wherein the at least one booster element is placed at a distance from an edge of the ground plane layer (Fig. 4b, at 430 shows a clearance area from an edge of the ground plane layer).

Regarding claim 6 Anguera Pros further discloses the wearable device of claim 1, wherein the first ground plane layer not include a ground plane clearance containing the at least one booster element (e.g., paragraph 0195 “In this example, the stand-alone component is on one side of a ground plane layer 2801”).

Regarding claim 7 Anguera Pros further discloses the wearable device of claim 1, wherein the at least one booster element is placed above the first ground plane layer (Fig. 4b, at 430 is above 436).

Regarding claim 8 Anguera Pros further discloses the wearable device of claim 7, wherein the radiating structure has a maximum length less than 0.16 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 9 Anguera Pros further discloses the wearable device of claim 7, wherein the radiating structure has a maximum length less than 0.125 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 10 Anguera Pros further discloses the wearable device of claim 1, wherein the radiating structure has a maximum length less than 0.4 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 11 Anguera Pros further discloses the wearable device of claim 1, wherein the radiating structure has a maximum length less than 0.3 times a free-space wavelength corresponding to the highest frequency of operation (paragraph 0023; and see Examiner’s note at claim 1).

Regarding claim 12 Anguera Pros further discloses the wearable device of claim 1, wherein the top conducting surface of the at least one booster element is connected to at least one via (Fig. 4b, at 437).

Regarding claim 13 Anguera Pros further discloses the wearable device of claim 12, wherein one of the at least one via is a feeding element (Fig. 4b, at 437; see also paragraph 0203).

Regarding claim 14 Anguera Pros further discloses the wearable device of claim 12, wherein the at least one booster element further includes at least one bottom conducting surface and the at least one via connects the top conducting surface to the at least one bottom conducting surface (Fig. 4b, at 474). 

Regarding claim 15 Anguera Pros does not explicitly disclose in a single embodiment wherein the at least one bottom conducting surface is contained in the dielectric material support that contains the top conducting surface.
Anguera Pros discloses in an embodiment wherein the at least one bottom conducting surface is contained in the dielectric material support that contains the top conducting surface (e.g. Fig. 2a, at 202, 203, and 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antenna boosters with dielectric material support in order to provide a new wireless handheld or portable device including a very compact, small size and light weight radiation booster (Anguera Pros, paragraph 0009).

Regarding claim 16 Anguera Pros does not disclose in a single embodiment wherein the first ground plane layer is extended by at least one conducting strip element.
Anguera Pros further discloses the wearable device of claim 1, wherein the first ground plane layer is extended by at least one conducting strip element (e.g., Fig. 29c, at 2951).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of Anguera Pros regarding antennas with conducting strip element in order to provide a new wireless handheld or portable device including a very compact, small size and light weight radiation booster operating in a single or in multiple frequency bands (Anguera Pros, paragraph 0009).

Regarding claim 17 Anguera Pros further discloses the wearable device of claim 16, wherein the radiating system is configured to operate in at least one low-frequency band within a 880 MHz to 960 MHz frequency range (paragraph 0012).

Regarding claim 18 Anguera Pros further discloses the wearable device of claim 17, wherein the top conducting surface of the at least one booster element is connected to at least one via (e.g., Fig. 4b, at 474).

Regarding claim 19 Anguera Pros further discloses the wearable device of claim 18, wherein the at least one booster element further includes at least one bottom conducting surface and the at least one via connects the top conducting surface to the at least one bottom conducting surface (e.g., Fig. 4b, at 461 and 474; see also Fig. 2a).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anguera Pros as applied to claim 2 above, and further in view of He et al., (US 2005/0083233), hereinafter He.

Regarding claim 4 Anguera Pros does not disclose the wearable device of claim 2, wherein the radiating structure further comprises a shielding ground plane layer.
He discloses wherein the radiating structure further comprises a shielding ground plane layer (Fig. 1, at 40).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of He regarding shielding ground plane layers in order to optimize the bandwidth and gain-of the patch antenna (He, paragraph 0019).

Regarding claim 5 Anguera Pros does not disclose the wearable device of claim 4, wherein the shielding ground plane layer is connected to the first ground plane layer by a conductive element.
He discloses wherein the shielding ground plane layer is connected to the first ground plane layer by a conductive element (Fig. 1, at 41).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Anguera Pros in accordance with the teaching of He regarding shielding ground plane layers in order to optimize the bandwidth and gain-of the patch antenna (He, paragraph 0019).

Response to Arguments
Applicant's arguments filed 5/29/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The dimensions disclosed in paragraph [0023] of Anguera Pros are the dimensions of only the booster element, not the entire radiating structure, which includes both the booster element and the ground plane layer. As is evident from the example embodiment shown in Fig. 6B of the present application, the ground plane layer contributes significantly to the overall length of the radiating structure; thus, comparing the claim requirement for the length of the overall radiating structure with the dimensions of merely a radiation booster is inapposite.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Examiner cited Fig. 4b not Fig. 6B for the ground plane in the Non-Final Office Action.  Per Anguero Pros at paragraph 0127 “the ground plane layer 436 comprises conductive areas or pads 432, 433, and 434”.  Any of 432, 433, and 434 can be “a first ground plane” and – unlike Fig. 6B - any of these dimensions of the ground plane layer (432, 433, or 434) do not contribute significantly to the overall length of the radiating structure.
The Examiner also points out that the claims recite “has a length corresponding to a highest frequency of operation”.  The Examiner notes that the highest frequency of operation can also be the lowest frequency of operation of the device.  The Examiner is available for an interview to help advance prosecution of this case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845